Citation Nr: 1507618	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision of the VA (RO) in Winston-Salem, North Carolina.

In July 2014, the Veteran raised the following claims: 1) service connection for a skin disability; 2) service connection for undiagnosed illness; 3) service connection for joint pains; 4) service connection for a sleep disturbance; 5) service connection for dizziness; 6) service connection for a loss of the sense of smell; 7) reopen a claim of entitlement to service connection for numbness of the left arm and hand; 8) reopen a claim of entitlement to service connection for numbness of the neck, and 9) a claim for increase for a lumbar spine strain.  Additionally, in January 2015, the Veteran's representative raised a claim for "a number of tropical diseases."  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has sleep apnea as a result of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for sleep apnea; any error relating to the duties to notify and assist with respect to this  claim is moot.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the presence of a current disability, the Veteran has been diagnosed with obstructive sleep apnea.  

With regard to an in-service event or injury, while the Board acknowledges that the Veteran's service treatment records reveal no overt evidence of sleep apnea, in June 2009, the Veteran's daughter submitted a statement in which she recalled the Veteran's coughing and gasping for air when she was 8 or 9 years old.  In May 2010, the Veteran's son indicated that the Veteran always had problems sleeping.  The Veteran's son recalled the Veteran waking up in the middle of the night gasping for air.  Affording the Veteran with the benefit of the doubt, an in-service event or injury has been shown. 

With regard to medical evidence of a nexus between the Veteran's obstructive sleep apnea and his military service, in May 2009, a private physician noted the Veteran's report that he served in the military from the age of 18 to the age of 38.  The Veteran reported that he had no significant change in his physical status from the time when he retired from the military to the time he underwent the sleep study.  The physician noted that sleep medicine as a field of medicine was just beginning to take shape at the time the Veteran separated from the military.  The physician noted that even now, there is considerable delay in the diagnosis of sleep apnea.  The physician noted that patients have usually had sleep apnea for years before it comes to medical attention and is diagnosed.  The physician noted that the Veteran stated that the culture of the military discouraged complaining about sleep symptoms.  The physician noted that sleep apnea was predominantly acquired as an adult.  As a result of these factors, the physician concluded that it was highly likely that the Veteran acquired sleep apnea during his military service.  

In February 2012, the Veteran underwent a VA examination, at which time the examiner opined that the Veteran's obstructive sleep apnea was less likely than not related to service.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment records showed no evidence of morning headaches, snoring, or witnessed apneas.  

Turning to a review of this evidence, the Board places great probative value on the May 2009 opinion linking the Veteran's obstructive sleep apnea to his active duty service.  The physician discussed the Veteran's medical history and provided a well-reasoned explanation regarding why sleep apnea is often diagnosed long after it is first experienced.  The Board places relatively less probative weight on the February 2012 examiner's opinion, which placed great importance on the lack of clinical evidence of sleep apnea during the Veteran's service.  The opinion did not address the statements of the Veteran's children that they witnessed multiple episodes of the Veteran gasping for breath in sleep during his military service.  With the Board placing relatively greater probative weight on the May 2009 opinion, the Board finds that the element of medical nexus is satisfied.  

Accordingly, service connection for sleep apnea is warranted, and the Veteran's claim for service connection is granted.


ORDER

Service connection for sleep apnea is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


